DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 6/26/2020 is acknowledged.
	Claims 9-11 and 33-35 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 and 3/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained: updated to new claim limitations and extended to new claims 33-35) Claims 9-11 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing the tumor progression of a melanoma tumors in a subject by administering a composition that comprises multiple doses of effective amounts of HVJ-E and anti-PD-1 antibody RMP1-14, does not reasonably provide enabling for slowing the tumor progression of a melanoma, mesothelioma or prostate cancer in a subject by administering a composition that comprises multiple doses of effective amounts of HVJ-E and a generic antibody that neutralizes PD-1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	Nature of the invention/Breadth of the claims.  The claims are drawn to a method for slowing the progression of melanoma, mesothelioma or prostate cancer, comprising administering multiple doses of an effective amount of a neutralizing antibody against PD-1 and 

	State of the prior art/Predictability of the art.  With regard to accepted treatments for melanoma cancer (an elected species), using PD-1 neutralizing antibodies can be effective at inhibiting melanoma if the antibody is administered often and repeatedly, based on the large scale Phase 1 trial summarized by Mahoney et al. (Clin. Ther., 2015, Vol. 37, NO. 4, pages 764-782, see page 768).  
	
Working examples. The specification discusses 5 working examples in which 3 different cancerous tumor models in mice are tested for HVJ-E + anti-PD-1 antibody therapy.  Each of these working examples use 1000 or 5000 HA units of HVJ-E obtained from virus HVJ (ATCC VR-105) that was UV irradiated and 100ug of anti-PD-1 antibody RMP1-14 (Catalog #114108 purchased from BioLegend).  
Examples 1-2 involve injecting B16-F10 mouse melanoma cells into mice in order to test tumor suppression by administering multiple doses of HVJ-E + anti-PD-1. Figure 1 is provided below as an example of the data obtained.
Examples 3-4 involve injecting AB22 mouse mesothelioma cancerous cells into mice in order to test tumor suppression by administering multiple doses of HVJ-E + anti-PD-1.
Example 5 involve injecting TRAMP-C1 mouse prostate cancer cells into mice in order to test tumor suppression by administering multiple doses of HVJ-E + anti-PD-1.
These examples require multiple administrations of HVJ-E (up to 11 administrations) and anti-PD-1 antibody (up to 6 administrations) after the tumor causing cancer cells are injected into 

    PNG
    media_image1.png
    725
    1059
    media_image1.png
    Greyscale

	Guidance in the specification. The specification provides guidance towards providing prophylaxis, treatment and/or prevention of cancer, such as melanoma by administering an 
	Amount of experimentation necessary.  Additional research is required in order to determine how effective administering an effective amount of a pharmaceutical composition that comprises HVJ-E and a generic neutralizing antibody of PD-1 in slowing the progression of melanoma, mesothelioma or prostate cancer in the subject.  
	For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

Response to arguments:
Applicant’s arguments have been considered in full.  However, they are not persuasive. 
	As stated in the previous Office action and re-stated above, the claimed method is enabled for providing anti-melanoma therapy with multiple doses of an effective amount of HVJ-E and the antibody RMP1-14.  This specific therapy is presented/summarized in working examples 1-5 of this application.  However, the instant invention does not require that antibody RMP1-14 is to be co-administered with HVJ-E and the antibody to be administered is only defined by its ability to neutralize PD-1, without specifying what function is actually neutralized.  As taught by Mahoney et al., PD-1 neutralizing antibodies can be effective at inhibiting melanoma and those antibodies are the monoclonal antibodies Nivolumab®, Pembrolizumab® and Pidilizumab®.  Therefore, specific antibodies were determined to have some therapeutic effect against melanoma.  For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.